NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

EVA LANA, individually and as   )
Guardian of MAX LANA,           )
                                )
          Appellants,           )
                                )
v.                              )               Case No. 2D16-5069
                                )
ALEXANDER P. ALEXANDER, PLATO )
J. ALEXANDER, and GEORGE FELOS, )
                                )
          Appellees.            )
                                )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Eva Lana and Max Lana, pro se
Appellants.

George J. Felos, of Felos & Felos, P.A.,
Dunedin, for Appellees, Alexander P.
Alexander, and Plato J. Alexander.

No appearance for Appellee George Felos.



PER CURIAM.

             Affirmed.


KELLY, LUCAS, and SMITH, JJ., Concur.